United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.R., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________
Appearances:
Margaret Marshall, for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0338
Issued: June 29, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On January 12, 2021 appellant, through counsel, filed a timely appeal from an August 28,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of
the Appellate Boards docketed the appeal as No. 21-0338.
On May 14, 2020 appellant, then a 62-year-old electrician, filed an occupational disease
claim (Form CA-2) alleging that he sustained increased hearing loss due to factors of his federal
employment. OWCP assigned the claim OWCP File No. xxxxxx885.2

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
OWCP previously accepted a January 1, 2012 occupational disease claim for bilateral hearing loss and tinnitus
under OWCP File No. xxxxxx268.

OWCP received an undated statement wherein appellant detailed his prior federal and
nonfederal employment. Appellant indicated that he had previously filed a schedule award claim
in 2014 for which he had received a schedule award for 22 percent binaural hearing loss.
Appellant submitted an audiogram dated March 4, 2020.
In a development letter dated May 21, 2020, OWCP advised appellant that additional
factual and medical evidence was necessary to establish his claim. Specifically, it stated that there
was no diagnosis of any condition resulting from employment, nor a physician’s opinion as to how
appellant’s employment activities caused or contributed to his diagnosed condition. OWCP
requested that appellant submit copies of all audiograms taken while employed with the employing
establishment. It afforded appellant 30 days to submit the necessary evidence.
In a letter dated June 25, 2020, counsel stated that reproduction and digitalization services
were suspended until further notice due to the COVID-19 pandemic, and thus, appellant’s
audiogram records could not be obtained.
In a letter dated July 7, 2020, OWCP granted appellant an additional 30 days to submit the
requested medical evidence.
In letters dated July 22 and August 14, 2020, counsel stated that the audiogram records
were still not able to be retrieved.
By decision dated August 28, 2020, OWCP denied appellant’s occupational disease claim
in File No. xxxxxx885 as appellant had not submitted medical evidence containing a diagnosis
causally related to the accepted employment factors. It concluded, therefore, that the requirements
had not been met to establish an injury as defined by FECA.
The Board, having duly considered this matter, finds that this case is not in posture for
decision.
OWCP’s procedures provide that cases should be administratively combined when correct
adjudication of the issues depends on frequent cross-referencing between case files.3 For example,
if a new injury case is reported for an employee who previously filed an injury claim for a similar
condition or the same part of the body, doubling is required.4 In the present claim, appellant
alleged hearing loss. OWCP had previously accepted his claim for bilateral hearing loss under
OWCP File No. xxxxxx268. However, evidence pertaining to that file is not part of the case record
presented before the Board. For a full and fair adjudication, the case must be remanded to OWCP
to administratively combine the current case record, OWCP File No. xxxxxx885, with OWCP File
No. xxxxxx268, so it can consider all relevant claim files and accompanying evidence in
adjudicating appellant’s current occupational disease claim. The Board will remand the case to

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8c
(February 2000); T.D., Docket No. 20-1119 (issued January 29, 2021); R.R., Docket No. 19-0368 (issued
November 26, 2019).
4

Id.; M.B., Docket No. 20-1175 (issued December 31, 2020); L.M., Docket No. 19-1490 (issued January 29, 2020).

2

OWCP. Following this and other such further development as deemed necessary, OWCP shall
issue a de novo decision. Accordingly,
IT IS HEREBY ORDERED THAT the August 28, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: June 29, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

